Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Group I, insulin aspart, citrate, EDTA and dodecyl maltoside in the reply filed on 1/12/2021 is acknowledged.
Claims 17, 19, 21, 23, 32, 34-35 and 47-53 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species/invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/12/2021.

Status of the Claims
Claims 1-2, 6-7, 10-12, 14-17, 19, 21, 23, 25-32, 34-36, 38-41, 43 and 47-53 are pending in this application.
Claims 17, 19, 21, 23, 32, 34-35 and 47-53 are withdrawn from consideration as being drawn to a non-elected species/invention.
Claims 1-2, 6-7, 10-12, 14-16, 25-31, 36, 38-41 and 43 are presently under consideration as being drawn to the elected species/invention.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14 and 40 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "substantially" in claim 14 is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
Regarding claim 40, the phrase "e.g." renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6-7, 10-12, 14, 25-31, 36, 39-41 and 43 are rejected under 35 U.S.C. 103 as being unpatentable over Wilson et al. (WO 2015/120457).
With respect to claims 1, 10-11, 14 and 28-29, Wilson et al. teach an injectable (i.e. liquid) formulation comprising insulin, zinc ions, citrate, EDTA and non-ionic surfactants (claims 1, 5-6; page 5, lines 29-30; page 14, lines 18-21), and further teach the concentration of citrate is between 0.6 mg/ml and 2.4 mg/ml (claim 9; Example 4). The molecular weight of citrate is 189.1 g/mol, therefore the concentration of citrate is between 3.17mM (0.6/189.1*100) and 12.6mM (2.4/189.1*100).
With respect to claim 2, Wilson et al. teach the insulin is insulin aspart (Example 12, Figures 5A, 7, 8A).
With respect to claim 6, Wilson et al. teach the insulin is present at a concentration of 100, 200, 400 or 500 IU/ml (claim 4; page 3, lines 16-18; page 9, lines 2-4).
With respect to claim 7, Wilson et al. teach 100 IU insulin lispro and 0.0197 mg zinc ion and (page 18, lines 10-13), wherein 100 U/ml corresponds to 3.86 mg (page 19, lines 21-23). Thus, the concentration of zinc ion is 0.51% (0.0197*100/3.86).
With respect to claim 12, Wilson et al. teach the concentration of citrate is between 0.6 mg/ml and 2.4 mg/ml (claim 9; Example 4). The molecular weight of citrate is 189.1 g/mol, therefore the concentration of citrate is between 3.17mM (0.6/189.1*100) and 12.6mM (2.4/189.1*100).
With respect to claims 26-27, Wilson et al. teach the concentration of EDTA is 0.1125 mg/mL (page 14, lines 1-8). The molecular weight of EDTA is 292.24 g/mol, therefore the concentration of EDTA is 0.038 mM (0.1125/292.24*100).

With respect to claim 31, Wilson et al. teach the composition comprises glycerol (i.e. a tonicity modifying agent) (Table 8; page 12, line 32; page 13, lines 2). 
With respect to claim 36, Wilson et al. teach the tonicity modifier is sodium chloride (page 15, lines 2 and 31), and further teach the insulin is present at a concentration of 100, 200, 400 or 500 IU/ml (claim 4; page 3, lines 16-18; page 9, lines 2-4).
With respect to claim 38, Wilson et al. teach the formulations comprise 50mM or 100 mM nicotinamide
With respect to claim 39, Wilson et al. teach the formulation comprises isotonic agents such as sodium chloride (page 15, lines 2 and 31). Thus, the formulation is believed to be substantially isotonic.
With respect to claim 40, Wilson et al. teach the pH is 7 (claim 16).
With respect to claim 41, Wilson et al. teach the formulation further comprises m-cresol (claim 18).
With respect to claim 43, Wilson et al. teach the formulation further comprises nicotinamide (claim 11) and/or magnesium salts (claim 12).
Wilson et al. do not teach the claimed concentration of the zinc binding species claimed in (iv) (e.g. EDTA).
However, as discussed above, Wilson et al. teach the composition comprises a surfactant, but do not teach the concentration of said surfactant.

Since Applicant has not disclosed that the specific limitations recited in the instant claims are for any particular purpose or solve any stated problem, absent .

Claims 1-2, 6, 10-11, 14-16, 25, 28-29, 31, 36, 39, 41 and 43 are rejected under 35 U.S.C. 103 as being unpatentable over Joseph et al. (US 2016/0375104).
With respect to claims 1, 10-11, 14 and 28-29, Joseph et al. teach a pharmaceutical composition comprising an effective amount of a monomeric insulin analogue or dimeric insulin analogue and an effective amount of one or more charge masking agents (claim 2), wherein the composition is an aqueous formulation (claim 3), wherein the composition comprises zinc (claim 5), wherein the charge-masking agent is EDTA (claim 7), wherein the composition comprises citrate (paras [0064], [0074], [0175]-[0176]; Table 1).
With respect to claim 2, Joseph et al. teach the insulin compound is insulin aspart (paras [0050]-[0051]).
With respect to claim 6, Joseph et al. teach the insulin compound is present at a concentration of 100 U/ml (para [0048]).
With respect to claims 15-16, Joseph et al. teach the composition comprises a surfactant (claim 40), and wherein the surfactant is dodecyl-3-D-maltoside (para [0075]).
With respect to claims 31, 36 and 39, Joseph et al. teach the composition comprises one or more agents that maintain or adjust the isotonicity, such as sodium chloride (para [0073]), and further teach the insulin compound is present at a concentration of 100 U/ml (para [0048]).

With respect to claim 43, Joseph et al. teach the composition further comprises nicotinamide, nicotinic acid and/or magnesium salts (claim 7; paras [0077], [0079], [0084], [0086]).
Joseph et al. do not teach the claimed concentration of the zinc binding species claimed in (iv) (e.g. EDTA).
However, as discussed above, Joseph et al. teach the composition comprises a surfactant, but do not teach the concentration of said surfactant.
The MPEP 2144.05 A states that “[G]enerally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric 
Since Applicant has not disclosed that the specific limitations recited in the instant claims are for any particular purpose or solve any stated problem, absent unexpected results, it would have been obvious for one of ordinary skill to discover the optimum concentration of the surfactant by normal optimization procedures known in the pharmaceutical art.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 6-7, 10-12, 14, 25, 28, 31, 36, 39-41 and 43 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4, 6-25 and 27-32 of copending Application No. 15/978329. Although the they relate to the same formulation.
With respect to claims 1, 6, 10-12, 14, 28 and 40, ‘329 teaches a pharmaceutical composition comprising: a. an insulin, in a concentration from about 100 to about 200 U/mL; b. citrate, in a concentration from about 15 to about 35 mM; c. zinc, in a concentration from about 0.3 to about 1.1 mM; and d. a preservative; and wherein the zinc concentration is sufficient to provide at least enough zinc ions for the insulin to form hexamers; and wherein the pH of the composition is from about 7.0 to 7.8; and wherein the composition does not include EDTA (claim 1). ‘329 also teaches that the composition comprises a surfactant (claims 13, 23 and 31), wherein the concentration of the surfactant ranges from about 0.001 to about 2% w/v (page 4, line 9 of the specification). ‘329 further teaches the composition does not include EDTA, EGTA, alginic acid, alpha lipoic acid, DMSA or CDTA (page 26, lines 16-19 of the specification). Please note that it is proper to turn to and rely on the disclosure of a patent application to ascertain what constitutes an obvious modification.  This position is supported by the courts. See In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970).
Thus, in some embodiments, the formulation comprises EGTA.
With respect to claim 2, ‘329 teaches the insulin is insulin lispro (claim 2).
With respect to claim 7, ‘329 teaches about 100 to about 200 U/mL insulin (claim 1), wherein one unit of insulin lispro is equivalent to 0.0347 mg insulin lispro (page 12, line 10 of the specification), and further teaches zinc, in a concentration from about 0.3 to about 1.1 mM. Thus, the weight of insulin lispro is from about 3.47 mg to 6.95 mg. The molecular weight of ionic zinc is 65.4 g/mol. Thus, the weight of ionic zinc is from 
With respect to claim 25, ‘329 teaches the composition comprises a surfactant in a concentration from about 0.001 to about 0.2 % w/v (claim 31). Thus, the composition comprises 100 to 2000 mg per 1 mL.
With respect to claim 31, ‘329 teaches the composition comprises sodium chloride (claims 10-12 and 23).
With respect to claim 36, ‘329 teaches the insulin is insulin aspart (page 7, lines 25-28).
With respect to claim 39, ‘329 teaches the composition is isotonic (para bridging pages 20-21).
With respect to claim 41, ‘329 teaches the preservative is selected from the group consisting of phenol and metacresol and mixtures thereof (claim 17).
With respect to claim 43, ‘329 teaches the composition further comprises magnesium chloride (claims 6-7 and 20-23).
‘329 does not teach the claimed concentration of the zinc binding species claimed in (iv) (e.g. EGTA).
However, as discussed above, ‘329 teaches the composition comprises a surfactant, but do not teach the concentration of said surfactant.
The MPEP 2144.05 A states that “[G]enerally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. 
Since Applicant has not disclosed that the specific limitations recited in the instant claims are for any particular purpose or solve any stated problem, absent unexpected results, it would have been obvious for one of ordinary skill to discover the optimum concentration of the surfactant by normal optimization procedures known in the pharmaceutical art.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SERGIO COFFA whose telephone number is (571)270-3022.  The examiner can normally be reached on M-F: 6AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LARRY D RIGGS can be reached on 571-270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SERGIO COFFA Ph.D./
Primary Examiner
Art Unit 1658



/SERGIO COFFA/Primary Examiner, Art Unit 1658